Reasons for Allowance
With respect to the IDS filed 12/27/21, the NPL cited, Communication issued by the Indian Intellectual Property Office of related application 202017053354 cites prior art WO 2009041350, and US 2010223219.  Examiner has provided reasons with respect to US 20200223219 in the office action dated 06/09/21 (Kato).  Reasons provided with respect to Kato apply equally to WO 2009041350.
	In addition to reasons previously provided, neither Kato nor WO 2009041350 explicitly disclose storing “the new image data at a position of the first-stored data among the first data stored in the memory” wherein the new image data is from the image data being input “from the buffer after the first calculation data is provided to the convolution calculation unit”.  Both Kato and WO 2009041350 store new image data a circular buffer (Fig 13A-13D), which is not explicitly disclosed as being among the first calculation data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289. The examiner can normally be reached 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182